EXAMINER’S AMENDMENT
RE: Pastan et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Stephanie Lawley on March 2, 2022.
The application has been amended as follows: 

Amendments to the Claims
In claim 1, 	the second line from the last line, the phrase --comprises a heavy chain variable region and a light chain variable region, and-- has been added before the word “specifically”.
In claim 6,	line 4, the text “an antibody, Fab fragment (Fab)” has been changed to --a Fab fragment (Fab)--.
In claim 13,	the term --isolated-- has been added before “cells”.
Claim 16	(Canceled)
Claim 17	(Canceled)	

Rejoinder
2.	Claims 1, 3-8, 14, 15 and 20-22 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a 
	Claims 9-13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), claims 9-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
	Because all claims previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	All rejections in the office action mailed on 10/12/2021 are withdrawn in view of applicant’s amendment to the claims. 
An antibody or an antigen binding portion thereof comprising the recited 6 CDR sequences, a polypeptide comprising the antigen binding portion of the antibody, and a 
	Claims 18 and 19 are enabled for a mammal as the sequence of SEQ ID NO:1 (human mesothelin582-598) is conserved across multiple species of mammals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HONG SANG/Primary Examiner, Art Unit 1643